
	
		I
		112th CONGRESS
		2d Session
		H. R. 4151
		IN THE HOUSE OF REPRESENTATIVES
		
			March 7, 2012
			Mr. Southerland
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the conveyance of a small parcel of Bureau
		  of Prisons land in Leon County, Florida.
	
	
		1.Conveyance
			 requiredThe Attorney General
			 shall convey, without consideration, to the Leon County, Florida (in this Act
			 referred to as the recipient), all right, title, and interest of
			 the United States in and to a parcel of Bureau of Prisons land in Leon County,
			 Florida, consisting of approximately 9.1 acres of undeveloped land bounded by
			 Easterwood Drive to the north, Tom Brown Park to the east, from Tom Brown Park
			 to FCI Village Road to the south, and extending from FCI Village Road to
			 Easterwood Drive to the west.
		2.Condition of
			 ConveyanceThe conveyance
			 under section 1 shall be subject to the condition that the recipient accept the
			 real property described in such section in its condition at the time of the
			 conveyance, commonly known as conveyance as is.
		3.Description of
			 propertyThe exact acreage and
			 legal description of the real property to be conveyed under section 1 shall be
			 determined by a survey satisfactory to the Attorney General. The cost of the
			 survey shall be borne by the recipient.
		4.Additional terms
			 and conditionsThe Attorney
			 General may require such additional terms and conditions in connection with the
			 conveyance under section 1 as the Attorney General considers appropriate to
			 protect the interests of the United States.
		
